Exhibit 10.15

CHANGE OF CONTROL RETENTION AND SEVERANCE AGREEMENT

This Change of Control Retention and Severance Agreement (the “Agreement”) is
made and entered into as of November 1, 2005 (the “Effective Date”), by and
between Jamba Juice Company, a California corporation (the “Company”), and
Russell Testa (the “Employee”). Capitalized terms used in this Agreement shall
have the meanings set forth in Section 3 below.

1. Purpose. The purpose of this Agreement is to encourage Employee to remain in
the employ of the Company and to continue to devote Employee’s full attention to
the success of the Company in the event of a Change of Control or otherwise.

2. Termination Upon Change of Control or Without Cause. In the event of
(i) Employee’s Termination Without Cause, or (ii) Employee’s Termination Upon
Change of Control, Employee shall receive the following payments and benefits:

2.1 Accrued Salary and Vacation, and Benefits. Employee shall receive all salary
and accrued vacation (less applicable withholding) earned through Employee’s
termination date, and the benefits, if any, under Company benefit plans to which
Employee may be entitled pursuant to the terms of such plans.

2.2 Cash Severance Payment. Provided that Employee complies with Section 4
below, Company shall pay Employee severance in the form of continuation of
Employee’s base salary in effect on Employee’s termination date for fifty-two
(52) weeks following such termination date. These payments will be made on the
Company’s ordinary payroll dates starting with the first pay date after the
termination date, and will be subject to standard payroll deductions and
withholdings.

3. Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth in this Section 3.

3.1 “Cause” means Employee’s (a) conviction or plea of guilty or nolo contendere
to any felony or crime involving moral turpitude or dishonesty;
(b) participation in a fraud or embezzlement against the Company; (c) failure to
substantially perform the material duties and obligations of employment, which
failure continues uncured after written notice thereof by the Company and a
reasonable opportunity to cure; or (d) material violation of a statutory duty
Employee owes to the Company, which violation continues uncured after written
notice thereof by the Company and a reasonable opportunity to cure.

3.2 “Change of Control” means (a) a sale of substantially all of the assets of
the Company, (b) a merger or consolidation in which the Company is not the
surviving corporation, (c) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other



--------------------------------------------------------------------------------

property, whether in the form of securities, cash or otherwise, (d) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or
any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Company) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of Directors.

3.3 “Company” means Jamba Juice Company, a California corporation, and any
successor or assign to substantially all the business and/or assets of Jamba
Juice Company, a California corporation.

3.4 “Constructive Termination” means the occurrence of any of the following
conditions, without Employee’s consent: (a) a significant diminution in the
nature or scope of Employee’s authority, title, function or duties from
Employee’s authority, title, function or duties in effect immediately preceding
any Change of Control; (b) a fifteen percent (15%) or more reduction in
Employee’s base salary in effect immediately preceding any Change of Control; or
(c) the Company’s requiring Employee to be based at any office or location that
makes Employee’s commute 50 miles longer than Employee’s commute immediately
preceding the Change of Control or if Employee is required to relocate.

3.5 “Termination Upon Change of Control” means:

(a) any involuntary termination of the employment of Employee by the Company
without Cause within twelve (12) months following a Change of Control; or

(b) any resignation by Employee based on a Constructive Termination where
(i) such Constructive Termination occurs within twelve (12) months following the
Change of Control, and (ii) such resignation occurs within ninety (90) days
following such Constructive Termination.

3.6 “Termination Without Cause” means any involuntary termination of the
employment of Employee by the Company without Cause.

4. Release of Claims. The Company may condition the payments and benefits set
forth in Section 2.2 of this Agreement upon the delivery by Employee of a signed
release of claims in a form satisfactory to the Company which will including,
without limitation, an undertaking that until the date that is one (1) year from
the date of termination of Employee’s employment with the Company, Employee
shall not employ or seek to employ, or otherwise directly or indirectly induce
to leave his or her employment, any person who is employed by the Company.

5. Arbitration. Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration (without
the necessity for any earlier mediation or other ADR) under the Arbitration
Rules set forth in California Code of Civil Procedure Sections 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
The arbitration shall be administered by JAMS and the site of the arbitration
proceeding shall be in San Francisco County, California, or another location
mutually agreed to by the parties.

 

2



--------------------------------------------------------------------------------

6. Conflict in Benefits; Effect of Agreement. This Agreement shall supersede all
prior arrangements, whether written or oral, and understandings regarding
severance compensation following a Change of Control or without Cause, including
without limitation, that certain offer letter dated January 29, 2004 and shall
be the exclusive agreement for the determination of any severance compensation
due upon Employee’s termination of employment upon a Change of Control or
without Cause.

7. Miscellaneous.

7.1 Successors of the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.

7.2 No Employment Agreement. This Agreement does not alter Employee’s at-will
employment status or obligate the Company to continue to employ Employee for any
specific period of time, or in any specific role or geographic location.

7.3 Modification of Agreement. This Agreement may be modified, amended or
superseded only by a written agreement signed by Employee and the Chief Employee
Officer of the Company.

7.4 Entire Agreement. This Agreement shall constitute the entire understanding
of the parties with respect to the subject matter, superseding all prior and
contemporaneous promises, agreements and understandings, whether written or oral
pertaining thereto, and neither party has relied on such prior and
contemporaneous promises, agreements, and understandings to the extent not
incorporated into this Agreement. Neither party makes any representations or
warranties to the other except as set forth herein.

7.5 Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

“Company”

 

JAMBA JUICE COMPANY

By:   /s/ Paul Clayton Its:   President and CEO

“Employee”   /s/ Russell Testa Russell Testa

 

4



--------------------------------------------------------------------------------

AMENDMENT TO THE

CHANGE OF CONTROL RETENTION AND SEVERANCE AGREEMENT

(“AMENDMENT”)

(Effective as of January 1, 2005)

WHEREAS, a Change of Control Retention and Severance Agreement was entered into
as of November 1, 2005 (the “Agreement”) between Jamba Juice Company, a
California corporation (the “Company”) and Russell Testa (the “Employee”); and

WHEREAS, the Company would like to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
(“Section 409A”), as enacted in the American Jobs Creation Act of 2004;

WHEREAS, pursuant to Section 7.3 of the Agreement, the Agreement may be
modified, amended or superseded by written agreement signed by Employee and the
Chief Employee Officer of the Company;

NOW, THEREFORE, effective as of January 1, 2005:

 

1. Section 2.2 of the Agreement is hereby amended to read as follows:

2.2 Cash Severance Payment. Provided that Employee complies with Section 4
below, Company shall pay Employee severance in the form of continuation of
Employee’s base salary in effect on Employee’s termination date for fifty-two
(52) weeks following such termination date. These payments will be made on the
Company’s ordinary payroll dates starting with the first pay date after the
termination date, and will be subject to standard payroll deductions and
withholdings.

Notwithstanding anything to the contrary in this agreement, to the extent
required to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), if Employee is deemed to be a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, Employee shall agree that the
payments and benefits due to Employee under this Agreement in connection with a
termination of employment that would otherwise have been payable at any time
during the six-month period immediately following such termination of employment
shall not be paid prior to, and shall instead be payable in a lump sum as soon
as practicable following, the expiration of such six-month period. In light of
the uncertainty surrounding the application of Section 409A of the Code, the
Company cannot make any guarantee as to the treatment under Section 409A of the
Code of any payments made or benefits provided under this agreement.

 

1



--------------------------------------------------------------------------------

2. Section 3.2 of the Agreement is hereby amended to read as follows:

 

  3.2 Change of Control means:

(a) a sale of substantially all of the assets of the Company to one (1) or more
persons that are not related to the Company immediately prior to the sale or
transfer. For purposes of this provision, persons are “related” if one of them
owns, directly or indirectly, at least fifty percent (50%) of the voting capital
stock of the other or a third person owns, directly or indirectly, at least
fifty percent (50%) of the voting capital stock of each of them;

(b) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons not related (as
such term is defined in subsection (a) above) to the persons holding those
securities immediately prior to such transaction, and in which the Company is
not the surviving corporation;

(c) a reverse merger in which the securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to a person or persons not related (as such term is
defined in subsection (a) above) to the persons holding those securities
immediately prior to such transaction, the Company is the surviving corporation,
and the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise; or

(d) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of Directors, other than a group of two (2) or more
persons not acting in concert for the purpose of acquiring, holding or disposing
of such stock. The acquisition of additional stock by any person who immediately
prior to such acquisition already is the beneficial owner of more than fifty
percent (50%) of the capital stock of the Company entitled to vote in the
election of directors is not a Change of Control.

[Signatures on next page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending legally to be bound hereby,
have executed this Amendment as of the date first above written.

 

“Company”

 

JAMBA JUICE COMPANY

By:   /s/ Michael Fox Its:   Chief Employee Officer “Employee” /s/ Russell Testa
Russell Testa

 

3